DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, in the reply filed on 4/19/2021 is acknowledged.
Examiner’s Note
It appears that Applicant used a non-black font for the amendments.  When the amendments were scanned no color carries over and the amended language is blurry.  Please only use black font.  Below is an example of the blurry text for amended Claim 1.

    PNG
    media_image1.png
    49
    656
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "nanofiltrating" in line 8 without being proceeded by the term “the”.  There is insufficient antecedent basis for this limitation in the claim.  The claim previous states "nanofiltrating". 
Claim 3 recites the limitation "the nanofiltration membrane" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  The claims only previous set forth a “membrane” and not a “nanofiltration membrane".
Claim 4 recites the limitation "the nanofiltration step" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The claims previously state a step of “nanofiltrating” not a “nanofiltration step".
Claim 6 recites the limitation "nanofiltrating" in line 2 without being proceeded by the term “the”.  There is insufficient antecedent basis for this limitation in the claim.  The claims previous state "nanofiltrating". 
Claim 10 recites the limitation "the balance counterions” in line 6.  There is insufficient antecedent basis for this limitation in the claim. 
Clarification and/or correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dudarev et al. (US 2016/0324175).
Regarding Claim 1, Dudarev (‘175) teaches a method for the production of a flavor enhancing composition (See Abs., paras. 36, 44-79, 96-102 and FIG-2, dairy salts.), 

    PNG
    media_image2.png
    748
    544
    media_image2.png
    Greyscale

the method comprising the steps of: i) providing a dairy liquid (See Abs., para. 47 and FIG-2.); ii) nanofiltrating the dairy liquid to obtain a nanofiltration permeate (See paras. 47, 51, 60, 75 and 96-102 and FIG-2, nanofiltration #230 with NF permeate #232.); iii) concentrating the nanofiltration permeate (See FIG-2, reverse osmosis #240 to produce concentration #250 and #270.), the flavor-enhancing composition comprising at least 50 wt% lactose by dry weight (See para. 75, Table 3, 30-70% lactose.) and wherein nanofiltrating the dairy liquid uses a membrane having a molecular weight cutoff of from 300 Da to 800 Da (See para. 61, 400 Da, wherein the pore diameter is variable.), however, fails to expressly disclose having a K:Na ratio of at least 2:1. 
Dudarev (‘175) does not disclose the K and Na content of the mineral salts. However, due to the fact that Na and K are both monovalent ions, they will both pass at the same rate through the nanofiltration membrane, therefore the ratio between Na and K in the starting material (whey) will be maintained in the permeate. Taking into account that both the claimed method and the method in nanofiltration start from the same raw material - whey, the K:Na ratio must be identical.  The mineral composition prepared in Dudarev (‘175) is also used as a salt replacer (See Abs., Examples 8-11.).
Regarding Claim 2, Dudarev (‘175) teaches wherein the dairy liquid is milk or whey (See para. 47 and FIG-2, #210.).
Regarding Claim 3, Dudarev (‘175) teaches wherein the nanofiltration membrane has a molecular weight cut-off of from 400 to 800 Da (See para. 61, about 400 Da.).
Regarding Claim 4, Dudarev (‘175) teaches wherein a transmembrane pressure of the nanofiltration step is from 5 to 50 bar (See para. 62, 5-20 bar.).
Regarding Claim 5, Dudarev (‘175) teaches wherein nanofiltrating the dairy liquid occurs at a temperature of from 5 to 20°C or at a temperature of from 50 to 55°C (See para. 62, 20 to 40°C.).
Regarding Claim 6, Dudarev (‘175) teaches the method discussed above, however, fails to expressly disclose wherein nanofiltrating the dairy liquid occurs at a pH of from 4.5 to 6.5.
Applicant does not set forth any non-obvious unexpected results for selecting the claimed pH range over another.  The claimed pH range is very broad and covers nearly every reasonable pH for this 
Regarding Claim 7, Dudarev (‘175) teaches the method discussed above, however, fails to expressly disclose wherein the nanofiltration permeate has a solids content of at least 0.7%.
Applicant does not set forth any non-obvious unexpected results for selecting the claimed solids range over another.  The claimed solids range is very broad and covers nearly every reasonable solids for this type of dairy product.  It would have been obvious to a person having ordinary skill in the art at the time of filing that Dudarev’s (‘175) nanofiltration permeate would have a solids within the very broad claimed range since the raw materials, process and finished product are substantially the same or similar and the nanofiltration pore size of the nanofilter is variable and provides for variable diameter solid material.
Regarding Claim 8, Dudarev (‘175) teaches wherein the method further comprises a step of drying the flavor-enhancing composition to form a solid (See para. 47 and FIG-2, #260.).
Regarding Claim 9, Dudarev (‘175) teaches wherein the flavor-enhancing composition comprises between 50 and 80 wt% lactose (See para. 75, FIG-2, 30-70%.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
April 20, 2021